DETAILED ACTION
Status of Claims
Claims 1-3 and 5-10 are pending.
Claims 1, 6, and 7 were amended.
Claim 4 was cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 January 2021 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 2, 3, and 5-8 are objected to because of the following informalities:  
in line 2 of claim 2, the phrase “the ball guide” should read “each ball guide”
in line 2 of claim 3, the phrase “the ball guide” should read “each ball guide”
in line 2 of claim 5, the phrase “the ball guide” should read “each ball guide”
in line 3 of claim 5, the phrase “on its end” should read “on an end”
in line 2 of claim 6, the phrase “the ball guide” should read “each ball guide”
in line 3 of claim 6, the phrase “that rest on” should read “that rests on”
in line 2 of claim 7, the phrase “the ball guide” should read “each ball guide”
in line 3 of claim 8, the phrase “the ball guide” should read “each ball guide”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Namely, the limitation “wherein each of the sockets has a slot, which has an opening only toward a fastening plane of the catch housing” in lines 7-8 of claim 1 is not supported by the original disclosure and constitutes new matter. See, for example, Figure 6 in which slot 19 is open both toward window 17 and toward the fastening plane (i.e., bottom plane of 9 as viewed in Figure 6). Claims 2, 3, and 5-10 are rejected as being dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein each of the sockets has a slot, which has an opening only toward a fastening plane of the catch housing” in lines 7-8 renders the claim unclear in light of at least Figure 6 in which slot 19 is open both toward window 17 and toward the fastening plane (i.e., bottom plane of 9 as viewed in Figure 6). How is the slot open ONLY toward the fastening plane if the slot also has a window oriented toward a different portion of the catch housing? For the purpose of examination, the examiner interprets the claim as best understood.
Claims 2, 3, and 5-10 are rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 7111360).
Regarding claim 1, Hsu discloses a ball catch (figs 3 & 4) comprising a catch housing (1) with two spring-loaded balls (3) which are displaceable therein under spring loading (see fig 4), and which are supported in two oppositely situated sockets (i.e., areas of 1 in which each 3, 4 are located) of the catch housing and protrude in a diametrically opposed manner (see fig 4) into a middle receiving space (between each 3 as viewed in fig 4) between the sockets, and a centering part (6) which with a journal (protruding portion of 6) integrally formed thereon is insertable into the middle receiving space (see fig 4) and is lockable by the two spring-loaded balls at that location (col 2, lines 53-60), wherein each of the sockets has a slot (7), which has an opening only toward a fastening plane of the catch housing (see figs 3 & 4; note that the fastening plane is interpreted as the bottom surface of 1 which is visible in fig 3), wherein two respective ball guides (8) for the two spring-loaded balls and for two respective compression springs (4) are inserted into the catch housing as a separate part (see fig 3), and each ball guide is insertable from the fastening plane of the catch housing, into the slot of one of the sockets of the catch housing, which has the opening toward the fastening plane (see fig 3).
Regarding claim 7, Hsu discloses the ball catch according to Claim 1, wherein the ball guide is pressable into the slot in the socket (col 2, lines 45-47).
Regarding claim 9, Hsu discloses the ball catch according to Claim 1, wherein the ball guide is made of plastic (col 3, lines 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US 2038835), in view of Hsu (US 7111360).
Regarding claim 1, Frost discloses a ball catch (fig 1) comprising a catch housing (1, 2, 3, 5, 6) with two spring-loaded pins (8) which are displaceable therein under spring loading (see fig 1), and which are supported in two oppositely situated sockets (5, 6) of the catch housing and protrude in a diametrically opposed manner (see fig 1) into a middle receiving space (4) between the sockets, and a centering part (see fig 5) which with a journal (13) integrally formed thereon is insertable into the middle receiving space and is lockable by the two spring-loaded pins at that location (see fig 1), wherein each of the sockets has a slot (cylindrical space within 5, 6), which has an opening only toward a fastening plane of the catch housing (see fig 1; note that the plane through which 13 extends between 5 and 6 is considered the fastening plane; note also that each slot of 5, 6 is considered to have an opening only toward the fastening plane because the opening extends horizontally from a far end of each of 5 and 6 toward the fastening plane), wherein two respective ball guides (7) for the two spring-loaded pins and for two respective compression springs (10) are inserted into the catch housing as a separate part (see fig 1), and each ball guide is insertable from the fastening plane of the catch housing, into the slot of one of the sockets of the catch housing, which has the opening toward the fastening plane (i.e., each 7 is capable of being inserted from the fastening plane into one of 5 and 6). 


Hsu, however, discloses that is known in the art that a ball catch (see fig 4) similar to that taught by Frost can include spring-loaded balls (3). The purpose for including the spring-loaded balls is to provide means for locking journal 6 onto body 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ball catch disclosed by Frost with spring-loaded balls as taught by Hsu in order to achieve the known and expected result of providing means for locking journal 13 onto catch housing 1.
Regarding claim 2, Frost (in view of Hsu) discloses the ball catch according to Claim 1, wherein the ball guide is designed as a sleeve-shaped part in which a borehole, having an approximately cylindrical profile, is provided as a ball guide channel (see fig 1).
Regarding claim 3, Frost (in view of Hsu) discloses the ball catch according to Claim 2, wherein a base plate is integrally formed on a sleeve body of the ball guide (see fig 1; note that the uppermost end of the upper 7 and the lowermost end of the lower 7 are considered the base plates of the ball guides and the vertical walls of each 7 are considered to form the sleeve bodies).
Regarding claim 6, Frost (in view of Hsu) discloses the ball catch according to Claim 1, wherein a base area of the ball guide has at least one web that is centered on the catch housing and at least one tab that rest on corresponding support surfaces in the slot in the socket on the catch housing (see fig 1; note that the uppermost end of the upper 7 and the lowermost end of the lower 7 are considered the base areas of the ball guides that have a web centered on 5, 6 of the housing and the lowermost flange of the upper 7 and the uppermost flange of the lower 7 are considered the tabs which rest on corresponding support surfaces of 5, 6).
Regarding claim 7, Frost (in view of Hsu) discloses the ball catch according to Claim 1, wherein the ball guide is pressable into the slot in the socket (i.e., capable of being pressed into the slot; see fig 1).
Regarding claim 9, Frost (in view of Hsu) discloses the ball catch according to Claim 1, but does not disclose wherein the ball guide is made of plastic.

Hsu, however, discloses that it is known for components of a ball catch similar to that taught by Frost to be made of plastic (col 2, line 67 - col 3, line 3). The purpose for forming the ball catch components from plastic is to reduce manufacturing costs of the ball catch (col 3, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ball guides disclosed by Frost to be made of plastic as taught by Hsu in order to reduce manufacturing costs of the ball catch.
Regarding claim 10, Frost (in view of Hsu) discloses the ball catch according to Claim 1, wherein the ball guide is made of metal (col 2, lines 30-31).
Response to Arguments
Applicant's arguments filed 15 January 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that neither Frost nor Hsu has the feature quoted on page 5 of the remarks, the examiner respectfully disagrees and points Applicant to the 112 and prior art rejections above for an explanation of the examiner’s claim and prior art interpretations. Applicant argues that both Frost and Hsu teach the ball guides being inserted laterally and “not starting from the mounting level” but no claim limitations exist which require “a fastening plane” to be interpreted as the plane by which the catch housing is mounted to another structure. Additionally, the examiner disagrees that Hsu teaches the ball guides being inserted laterally; see the rejection above for further clarification.
Applicant’s additional arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 29, 2021